Citation Nr: 0510698	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-36 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD)with major depression.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which established service connection for PTSD with 
major depression, and assigned an initial rating of 50 
percent, effective May 21, 2002.  The veteran appealed 
contending that a higher rating was warranted.

The Board notes that additional issues were decided by the RO 
in the April 2003 rating decision, but the initial rating 
assigned for the PTSD is the only issue addressed by the 
veteran's Notice of Disagreement.  Accordingly, this is the 
only issue over which the Board currently has jurisdiction.  
See 38 C.F.R. §§ 20.200, 20.201, 20.302.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence does not reflect that the 
veteran's PTSD with major depression is manifest by 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.






CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's PTSD with major depression are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the veteran has appealed the rating assigned for his 
PTSD following the initial grant of service connection.  VA's 
Office of General Counsel indicated in VAOPGCPREC 8-2003 that 
when VA receives a Notice of Disagreement that raises a new 
issue - as is the case here - section 7105(d) requires VA to 
take proper action and issue a Statement of the Case (SOC) if 
the disagreement is not resolved, but section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c).  

Further, the Board notes that the RO did send preadjudication 
notice to the veteran as part of his original service 
connection claim in November 2002, which is clearly prior to 
the April 2003 rating decision that is the subject of this 
appeal.  In this correspondence, the RO informed the veteran 
of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence 
that was relevant to the case.  Therefore, the Board finds 
that the veteran was notified and aware of the avenues 
through which he might obtain evidence to substantiate his 
claim, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision and the September 2003 SOC, which 
provided him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159, as well as the 
schedular criteria necessary for a higher rating to be 
assigned for his PTSD.  Thus, the duty to notify has been 
satisfied.

Regarding the duty to assist, the Board notes that the 
veteran was accorded a VA examination in February 2003 which 
evaluated the severity of his PTSD.  Additionally, both the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  In fact, he acknowledged at 
the time of the VA examination that he had never received any 
psychiatric treatment, nor had he been prescribed psychiatric 
drugs, nor did he have any psychiatric admissions.  Further, 
he has not indicated any such treatment since this 
examination.  Moreover, he has indicated that he did not want 
a Board hearing in conjunction with this appeal.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection has been established for PTSD 
as directly related to military service by the April 2003 
rating decision.  As indicated above, the only competent 
medical evidence of record to evaluate the severity of this 
disability is that of the February 2003 VA examination.

At this examination, the examiner noted that the veteran's 
claims folder had been reviewed, and that the procedures 
included clinical interview, Folstein Mini-Mental State 
Examination, Beck Depression Inventory, and Mississippi 
Combat Stress Scale.  Regarding his history, the veteran 
reported, in part, that he joined the military following one 
semester of college, and that after service he attended Parks 
College where he obtained a certificate in aerospace 
mechanics.  Thereafter, he worked in the construction 
industry for 19 years, then returned to the aerospace 
industry where he had for many years been in the repair end 
of aircraft.  For the past 10 years he had been a foreman at 
his plant, but within the last week was demoted because of 
his inability to concentrate on the job and to do the job 
correctly.  However, he hoped to eventually be reinstated 
into the supervisory job.  In addition, he reported a history 
of drinking since grade school, and that by the time he 
finished his military service he was drinking very heavily 
and continued to drink heavily until 1994 when he had open 
heart surgery.  He reported that he had not been using any 
alcohol since that time.  In retrospect, he believed that he 
was using the alcohol to try to treat symptoms of depression 
and symptoms evolving from his war experience.  The veteran 
also summarized his Vietnam experience.

With respect to his current functioning, the veteran reported 
that he had had anger and some uncontrolled rage for as long 
as he could remember.  He reported that, lately, he had not 
had physical altercations, but did "lose it" verbally.  He 
had also had some incidents of road rage.  In addition, he 
reported that he hurt his wife in 1969, but was drinking 
heavily at the time.  He reported that he had recurring 
nightmares regarding Vietnam.  Further, he reported that he 
was having problems at work, as mentioned above, and that he 
was surviving primarily because he was on the second shift 
where there were not many people around.  He also reported 
that while his marriage had been stable, he believed that it 
was partly because of his shift work, and that he and his 
wife saw each other relatively infrequently.  Nevertheless, 
he reported that he had been trying to talk to her more 
lately, and believed that things were actually getting 
somewhat better with her.  

Moreover, he reported that he had been quite depressed 
lately, and thought it might be related to the weather and 
that, on gloomy days, he would become more depressed than 
usual.  He reported that when the weather was bad, he dwelt 
more on his Vietnam experiences.  He further reported that he 
was not interested in many things and that this had become 
more pronounced since he quit drinking.  His energy level was 
described as variable.  Additionally, he reported that he had 
had suicidal thoughts in the past, but no attempts.  He also 
reported that he worried about things that might happen and, 
when he was pressured, his hands shook.  

He reported that he had become very intolerant since he came 
back from Vietnam.  He further reported that his sleep was 
troubled with intermittent waking, and sometimes he would do 
a "perimeter check."  Sometimes he was able to go back to 
sleep, and some nights were better than others.  Although he 
did not really remember most of his dreams, he thought that 
he had Vietnam-related dreams once or twice weekly.  He 
denied night sweats.  Also, for some reason these had stopped 
6 or 8 months ago.  

Further, he reported that he thought of Vietnam daily, and 
that these thoughts came frequently in the morning and were 
of a particular incident in Vietnam.  He reported that these 
thoughts would last for varying lengths of time, would 
sometimes interfere with his concentration at work, and he 
attributed this to the reason that he lost his job as 
supervisor.  However, the examiner noted that the did not 
appear to actually have flashbacks.  Moreover, the veteran 
reported that he startled very easily, but that this had 
improved since he had returned from Vietnam.  He reported 
that he had worked very hard to train himself not to startle 
excessively because it made a spectacle of him.  He denied 
hallucinations, and no delusional material was elicited.  In 
addition, he reported that he had only one friend, and that 
he talked about his Vietnam experiences to almost no one.  
Activities included working on his computer, motorcycling, 
and spending most of his time watching television when he was 
not working.

On mental status examination, the veteran was found to be 
neat, clean, and freshly shaved.  His nails were found to be 
trimmed and clean.  In addition, it was noted that he wore a 
black sport shirt with a military logo, blue jeans, and 
tennis shoes.  He was found to be oriented to time, place, 
and person, and was cognizant of the reason for the 
examination.  Further, he was found to be logical, coherent, 
and not tangential or circumstantial.  He was spontaneous and 
his voice was well-modulated.  There was no dysphasia or 
blocking.  Further, he made good eye contact, and was found 
to be pleasant and cooperative.  He appeared open and honest.  
His mood was not labile.  There was no tearing, but there was 
some increase in anxiety when talking about Vietnam.  The 
examiner noted that he did not appear to be angry, although 
he reported that he was.  The examiner also stated that the 
veteran did not seem to be emotionally blunted.  Moreover, no 
hallucinations, delusions, psychosis, organic brain syndrome, 
nor excessive anxiety or clinical depression was present.  
There was no startle reaction to ambient noise.  No suicidal 
or homicidal thoughts were expressed.  Additionally, he 
appeared to be of average to high-average intelligence.  
Attention, concentration, as well as recent and remote memory 
were all found to be intact.  It was noted that he was able 
to subtract backwards by 7's without error, and that he was 
able to recall 2/3 items and recognize 3/3 items form a list 
after 5 minutes with an intervening task.  He was able to 
follow a simple chain of directions.  He was also found to be 
competent within the VA meaning of the term.  

It was also noted that he scored a 33 on the Beck Depression 
Inventory, which placed him in the extremely depressed range 
on that instrument.  Items endorsed included feelings of 
being punished, loss of interest in sex, early waking, and 
difficulties making decisions.  It was further noted that he 
scored a 134 on the Mississippi Combat Stress Scale, which 
placed him at the average of scores by Vietnam combat 
veterans who had been diagnosed with PTSD.

In summary, the examiner noted that the veteran had 
maintained a job and family and never sought psychiatric 
help.  The examiner also noted that the veteran's alcohol use 
started prior to service and was heavy throughout service.  
In addition, both of his parents were alcoholics.  Thus, the 
examiner believed that alcoholism was a primary illness and 
was not caused by the veteran's war experience.  The examiner 
also believed that the alcohol use in later years was used as 
a form of medication and did not exacerbate the symptoms of 
PTSD.  Moreover, the examiner opined that, at the present 
time, the veteran had symptoms of PTSD, to include a conceded 
stressor.  For example, he had dreams and intrusive thoughts; 
showed avoidance of feelings, thoughts, and people; had 
described an isolated lifestyle; showed a decrease of 
interest; showed arousal problems, including sleep problems, 
exaggerated startle response, and claimed decreased 
concentration although it was not seen by the examiner.  The 
examiner also recommended that the veteran seek psychiatric 
treatment.

Diagnoses following examination were PTSD with major 
depression secondary to the PTSD; alcohol dependency, in 
remission; and personality disorder, not otherwise specified.  
Further, the examiner identified the veteran's psychosocial 
stressors as social isolation and marital problems.  The 
examiner also assigned a Global Assessment of Functioning 
(GAF) score of 55.  Moreover, the examiner stated that if 
only the PTSD were considered, the GAF would be 65.  It is 
noted that GAF scores of 51 to 60 reflect moderate symptoms, 
or moderate difficulty in social, occupational, or school 
functioning.   See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. 
§§ 4.125, 4.130); see also Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  GAF scores of 61 to 70 reflect some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
has some meaningful interpersonal relationships.

As part of his Notice of Disagreement and VA Form 9 (Appeal 
to the Board), the veteran submitted a statement in which he 
took exception to and qualified certain findings made on the 
VA examination.  He indicated that he was excessively clean 
as a result of his experiences in Vietnam, including the fact 
that he did not get to shower for 8 months.  He also 
indicated that while he did not have tears running down his 
cheeks, there were certainly tears in his eyes as he spoke of 
his experiences in Vietnam.  Further, he reported that he had 
explained to the examiner the anger he felt as a result of 
his Vietnam experiences, that he tried to internalize his 
anger, and had learned to put on a front so his family and 
others did not see him as a "crazy Vietnam vet", or have 
fear of him.  

In addition, he indicated he had emotional blunting, and had 
conveyed to the examiner that he did not feel emotions as did 
normal people.  For example, he had no close friends, was not 
able to feel compassion for anyone, could not get excited 
about making plans for the future, and had lost interest in 
all things that used to give him reason to enjoy life.  
Moreover, he indicated that he did continue to react to 
certain sounds that replicated the sounds of combat, and that 
there was no such unusually loud sounds during his 
examination.  He also asserted that he had thoughts on what 
he called his "black" days, and when his health problems 
seemed overwhelming, and had even planned how he would kill 
himself if it came to the point that he felt it should 
happen.  He reported that while this prospect frightened him, 
he had no control over these emotions, and that this was one 
of the reasons he was going to seek help from a professional 
psychiatrist.  Also, he reported that he did have memory 
problems, that the PTSD had seriously detracted from his 
ability to function in a social environment, and had made it 
impossible for him to further his education even though he 
had tried various means of doing so.

The veteran's spouse submitted a lay statement in support of 
his claim in December 2003.  She reported that on his return 
from Vietnam he was very withdrawn, and carried anger with 
him that he tried to shield his family from, but that it 
would periodically and very suddenly arise with a violence 
that was very frightening to her and their children.  
Further, she reported that the veteran found it very 
difficult to mix socially, and had no desire to attend 
functions that had more than a few trusted family friends in 
attendance.  She also noted that the veteran had no close 
personal friends, and that he considered friends a liability.  
In addition, she noted that he had frustrations associated 
with his inability to effectively further  his education and 
career, that he had made efforts to position himself in a 
work environment that limited his exposure to co-workers, and 
voluntarily worked off shift in order to accomplish this.  
She also noted that while he had made a good effort to stay 
gainfully employed, it was obvious that he dreaded the work 
environment, and he had been reprimanded for poor attendance 
as well as his refusal to work overtime hours.  Moreover, she 
noted that he talked very little about Vietnam with her or 
their family, and that he did not believe that they could 
understand or offer help.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).



Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations provide that when 
evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria 
necessary for a rating in excess of 50 percent for his PTSD.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran 
and/or his spouse has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, neither the veteran nor his spouse's 
contentions constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).  Therefore, while the Board has carefully 
considered these contentions regarding the veteran's 
symptomatology, more weight must be given to the findings of 
the VA examiner as it is the only competent medical evidence 
of record which evaluated the severity of his PTSD.

The Board acknowledges that the veteran's PTSD has resulted 
in a degree of occupational and social impairment.  However, 
the record does not reflect that this impairment is of such 
severity as to constitute deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Board acknowledges that the veteran and his spouse have 
indicated he does have problems with work, family relations, 
school, and social functioning.  For example, he reported at 
the VA examination that he had been recently demoted from his 
position as a supervisor, which he attributed to problems 
resulting from his PTSD.  In addition, both of them have 
reported problems in family relations due to his anger, that 
he had been unable to advance more with employment and 
schooling because of his PTSD, that he did not like to 
socialize, and, with one possible exception, had no close 
friends.  However, the record also reflects that he was able 
to obtain a certificate in aerospace mechanics from Parks 
College, and has been both married and gainfully employed for 
many years.  Moreover, the February 2003 VA examiner assigned 
GAF scores which indicate no more than mild to moderate 
impairment in occupational and social functioning.  As such, 
the Board finds that the record indicates that his level of 
occupational impairment is best described as manifest by 
reduced reliability and productivity with symptoms such as 
difficulty in establishing and maintaining effective work and 
social relationships.  Thus, it is adequately reflected by 
the current 50 percent rating.

The Board acknowledges the veteran's contentions that he has 
had suicidal thoughts, particularly on what he calls his 
"black" days.  He also reported that he had had suicidal 
thoughts in the past at the February 2003 VA examination.  
Nevertheless, he also reported at this examination that there 
had been no attempts.  Moreover, no suicidal or homicidal 
thoughts were expressed on the examination itself.

There is no evidence of record which indicates that the 
veteran has obsessional rituals which interfere with routine 
activities.

The February 2003 VA examination found the veteran to be 
logical, coherent, not tangential or circumstantial, and 
spontaneous; his voice was well-modulated; and there was no 
dysphasia or blocking.  Accordingly, his PTSD is not manifest 
by speech intermittently illogical, obscure or irrelevant.

The Board acknowledges that the veteran has periods of 
depression - i.e., his "black days" - particularly during 
periods of bad weather.  Further, he reported that he was not 
interested in many things, and the February 2003 VA examiner 
found that the veteran's PTSD symptoms included avoidance of 
feelings, thoughts, and people; an isolated lifestyle; as 
well as a decrease of interest.  In addition, his score on 
the Beck Depression Inventory placed him in the extremely 
depressed range on that instrument.  However, the examiner 
also found that neither excessive anxiety nor clinical 
depression was present.  Moreover, as already noted, GAF 
scores were assigned that indicated no more than mild to 
moderate occupational and social impairment.  Consequently, 
the Board concludes that the record does not reflect that his 
PTSD has resulted in near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively.  Rather, these disturbances of 
motivation and mood appear to be adequately reflected by the 
current 50 percent rating.

The Board also acknowledges that the veteran and his spouse 
have reported he has anger problems, and indicated that there 
had been periods of violence.  However, the veteran reported 
at the time of the February 2003 VA examination that, lately, 
he had not had physical altercations, even though he did 
"lose it" verbally.  Further, there have been no specific 
accounts of any periods of violence since this examination.

The February 2003 VA examination found the veteran to be 
oriented to time, place, and person, and was cognizant of the 
reason for the examination.  As such, his PTSD is not 
manifest by spatial disorientation.

The February 2003 VA examination also noted that the veteran 
was neat, clean, freshly shaved, his nails were trimmed and 
clean, and he wore a black sport shirt with a military logo, 
blue jeans, and tennis shoes.  Although the veteran provided 
an explanation why hygiene was important to him, and 
questioned why such a finding was important, this does not 
change the fact that the record does not reflect his PTSD has 
resulted in neglect of personal appearance and hygiene.

The Board notes that the veteran contested the examiner's 
finding that his (the veteran's) recent and remote memory was 
intact.  However, the Board has already determined that his 
contentions cannot constitute competent medical evidence.  
Even if the Board were to accept this contention as true, 
impairment of short and long term memory is part of the 
symptomatology addressed by his current 50 percent rating.

With respect to the veteran's sleep problems, to include 
nightmares, the Board notes that chronic sleep impairment is 
part of the symptomatology listed for a 30 percent rating.  
As such, it does not support his claim for a rating in excess 
of 50 percent.

Based on the foregoing, the Board finds that the severity of 
the veteran's service-connected PTSD is adequately reflected 
by the current 50 percent rating, and he does not meet or 
nearly approximate the criteria for the next higher rating of 
70 percent under Diagnostic Code 9411.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

In making the above determination, the Board notes that it 
took into consideration the applicability of "staged" 
ratings pursuant to Fenderson, supra.  However, the record 
does not reflect any distinctive periods where the competent 
medical evidence indicates his service-connected PTSD 
satisfied the criteria necessary for a higher rating.

In addition, the Board has considered the issue of whether 
the veteran's service-connected PTSD with major depression 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected PTSD with major depression interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  Although the evidence notes some 
interference with employment, such interference is adequately 
reflected by the 50 percent rating currently assigned.  
Furthermore, in the evaluation of his PTSD, the veteran was 
assigned a GAF score ranging from 55 to 65, which indicates 
no more than moderate interference with employment as a 
result of PTSD.  Finally, the veteran denied ever being 
hospitalized for PTSD or any psychiatric disorder.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


